DETAILED ACTION

					Response to Arguments
Applicant’s response to the last Office Action, filed 1/19/2022, has been entered and made of record.
Applicant has amended claims 1,7,12,14,16,18-21,24-27,30-32. Claims  1,7,12-14,16-21,24-27,30-32  are currently pending.
Applicants arguments filed 1/19/22 have been fully considered but are moot in view of the new ground(s) of rejection necessitated by the amendments. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Ross et al (US 10,496,091)  in view of Gordon et al (US 2017/0106876) and further in view of Saigusa et al. (US 2017/0369055).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,7,12-14,16-21,24-27,30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al (US 10,496,091)  in view of Gordon et al (US 2017/0106876) and further in view of Saigusa et al. (US 2017/0369055)
As to claim 1, Ross et al. teaches computer-implemented method for moving object predictive locating, reporting, and alerting, the computer-implemented method comprising: 
a primary observer  manually entering data into an application on a mobile cellular device ( (client computing device 420 may be a mobile phone and user may input information, column 11 lines 30-45)corresponding to subject vehicle (column 4 lines 16-32) 
said data including an entered direction of travel for said impaired driver subject vehicle into said application on said mobile cellular device  ( receive data of the vehicle identifying  an object corresponding to a road user the information also identifying characteristics of the road user as well as contextual information about an environment in which the vehicle is currently driving, column 2 lines 14-26)
receiving a primary observer Global Positioning Satellite (GPS) data from a location of said primary observer from said mobile cellular device ( the position system 170 may include a GPS receiver to determine the device's latitude, longitude and/or altitude position. Other location systems such as laser-based localization systems, inertial-aided GPS, or camera-based localization may also be used to identify the location of the vehicle. The location of the vehicle may include an absolute geographical location, such as latitude, longitude, and altitude as well as relative location information, such as location relative to other cars immediately around it which can often be determined with less noise that absolute geographical location, column 7 lines 31-56); merging the entered subject vehicle said data and the received primary observer Global 
determining; a predicted location or range of locations for the subject vehicle, a potential path of travel for the driver subject vehicle ( Data 134 may store various behavior-time models for predicting an objects future behavior for a predetermined period of time. For instance, data from the perception system 172 may be used to both make a prediction about what an object will do in the future. This is typically done by reasoning over what another road user will do over some time horizon; Data 134 may store various behavior-time models for predicting an objects future behavior for a per-determined period of time. In one example, the behavior-time models may be configured to use data for an object received from the perception system 172, and in particular another road user, including the road user's characteristics as well as additional contextual information discussed in further detail below, column 8 line 32-67); at least one driver located at a driver Global Positioning Satellite (GPS) location( column 9 lines 41-65).
None teaches that the user is a moving impaired driver . However, Gordon teaches detecting that an SDV is being operated in manual mode by a human driver;  determining that the human driver is unqualified to operate the SDV in manual mode;  and in response to determining that the human driver is unqualified to operate the SDV in manual mode, transferring control of the SDV to an SDV on-board computer to place the SDV in autonomous mode (abstract).Gordon teaches a hybrid environment for "collaborative" driving allows smoother adoption of SDV by general public.  That is, SDVs communicate with one another, sharing road conditions, etc. that allow individual SDVs to decide whether to be in manual mode or autonomous mode ( paragraph [0030][0062],[0078]); note that Gordon teaches also within SDV 202 is a telecommunication device 325 (e.g., a smart phone, a cell phone, a laptop 
While  Ross and Gordon teaches the teach the limitation above they fail to teach “merging the entered moving subject vehicle data and the received primary observer GPS data into a set of merged data and comparing said driver Global Positioning Satellite (GPS) location with said potential path of travel for said driver subject vehicle with a driver threshold for notification for interaction with said driver subject vehicle and providing an alert to said driver based upon said driver threshold for notification.
Specifically, Saigusa et al teaches detecting data, from a vehicular communications network, from a merging vehicle intending to merge into the path of the host vehicle; detecting data, from the vehicular communications network, of preceding traffic in the path of the host 
vehicle; determining a speed and location of the merging vehicle from the data transmitted over the vehicle communications network; determining a speed and location of preceding traffic on the path of the host vehicle from the data transmitted over the vehicular communications network; and predicting whether the speed of the preceding traffic or the speed of the merging vehicle will slow down during the merge (abstract). Saigusa teaches the method 700 may further include block 708 to analyze vehicular data by computer system 404 that includes, but is not limited to, the speed, acceleration, location, heading, etc., of remote vehicle 110 and traffic 130.  The merge assist calculator 420 can analyze the remote vehicle's 110 speed and geographic 
As to claim 7, Ross et al.  teaches the computer-implemented method of claim 1, further comprising receiving at least some of the moving impaired driver subject vehicle from at least a second observer into at least a second more mobile cellular devices (column 10 lines 58-67;column 11 , lines 1-29 and column 13 lines 54-65).
As to claim 12, Saigusa teaches the computer-implemented method of claim 1, wherein the driver threshold for notification for interaction with said moving impaired subject vehicle determining comprises calculating an area from the predicted location or range of locations for 
As to claim 13, Gordon teaches the computer-implemented method of claim 12, wherein the area comprises a reachable range and is configured as a two-dimensional area or a three-dimensional area ( Positioning system 151 may be a combination of accelerometers, speedometers, etc., or it may be a global positioning system (GPS) that utilizes space-based satellites to provide triangulated signals used to determine two-dimensional or three-dimensional locations; paragraph [0049])
As to claim 14, Gordon et al.  teaches the computer-implemented method of claim 13, wherein the reachable range is a function of means of movement of the moving impaired driver  subject object and a medium on or in which the movable object is traveling(paragraph[059-0060). 
As to claim 16,Gordon et al. teaches the computer-implemented method of claim 1, wherein the moving impaired driver subject vehicle; exhibits certain behavior determined to be indicative of a drunk driver's vehicle, a texting driver's vehicle, an otherwise impaired driver's vehicle, a kidnapper of missing children's vehicle, an enemy combatant, an enemy combatant's vehicle, or a dangerous animal( paragraph[0020]). 
As to claim 17, Saigusa et al.teaches the computer-implemented method of claim 1, further comprising configuring the alert for transmission via a push notification, API alert, or server-side alert( FIG. 5 also shows the V2V transceiver 106 of host vehicle 104 for communicating with other V2V compatible vehicles. In an embodiment, V2V transceiver 106 can collect traffic data from other DSRC transceivers that can be configured for a vehicle, pedestrian, bicycle, building, tower, billboard, traffic signal, roadway sign, or any transport 
As to claim 18, Ross et al.teaches the computer-implemented method of claim 1, wherein the potential path of travel for the moving subject vehicle comprises at least one route determined in part based on data from a map server( figure 2 and column 8 line 32-67). 
As to claim 19, Saigusa teaches the computer-implemented method of claim 1, further comprising providing to the driver, the predicted location of the subject vehicle and at least one potential path of travel, both overlaid on a map and configured for display for the driver                          (paragraph [089],[0091]). 
As to claim 20, Ross et al.  teaches the computer-implemented method of claim 6, wherein the user interface provides for the entry, of the information about the subject vehicle, via selection and entry of text(user input device 426 figure 5 and column 11 lines 15-45) 
As to claim 21, Ross et al.  teaches the computer-implemented method of claim 6, wherein the user interface provides for the entry, of the information about the moving subject vehicle, via audio input or video input, the method further comprising parsing the audio or video using artificial intelligence or humans or a combination thereof ( audio connection communicating between vehicle 100 and 100A column 11 lines 46-57). 
As to claim 24, Gordon et al. teaches the computer-implemented method of claim 1, wherein the data further includes information entry selected from a group comprising of at least one of license plate number, Make/Model, Color, and Speed (the characteristics of the SDV cause the SDV to be placed in a cohort of similar SDVs, which have a certain operational/safety history, and thus is used to determine whether to place the SDV in manual or autonomous mode. 
As to claim 25, Gordon et al.  teaches the computer-implemented method of claim 12, wherein the automatically determining is based at least in part on machine learning or other artificial intelligence processes for learning and predicting based on historically observed habits and statistics(paragraph[0094-0095]). 
As to claim 26, Gordon et al. teaches the computer-implemented method of claim 1, wherein the method is configured to be utilized via a web browser(Browser 145 includes program modules and instructions enabling a world wide web (WWW) client (i.e., computer 101) to send and receive network messages to the Internet using hypertext transfer protocol (HTTP) messaging, thus enabling communication with software deploying server 149 and other systems, paragraph [0047]), a corporate network server, a cloud-based provider(the present invention may be performed by the SDV on-board computer 301 shown in FIG. 3, the monitoring computer 401 shown in FIG. 4, and/or the cloud computing environment 50 shown in FIG. 7, paragraph [0074]]). 
As to claim 27, Gordon et al.  teaches the computer-implemented method of claim 1, further comprising: identifying a specific type for the moving object; receiving historical traits 
The limitation of claim 28-29 has been addressed above.
As to claim 30, Saigusa teaches the computer-implemented method of claim 11, wherein the threshold is a distance of said driver from said subject vehicle (paragraph [0120-0122]).
As to claim 31, Saigusa teaches the computer-implemented method of claim 30, wherein the threshold also includes at least one of a speed of said subject vehicle, a direction of travel of said subject vehicle, a speed of said driver and a direction of travel of said driver and a destination of said driver (Saigusa teaches the data component 412 of the ACC computer system 404 can store tailgater data including speed, detection, predetermined threshold distance and speed data, brake light profiles, and other additional data.  The data 412 can include calculations for various preset and/or adaptive distance and speed thresholds.  In an embodiment, a tailgater may be detected by one or more threshold distances WDn (warning distance).  In an example, the one or more warning distances could be multipliers of a vehicle length.  In another example, the one or more warning distances may depend on a distance required to brake at a certain speed as determined by government, commercial, and/or empirical data.  The threshold warning distances WDn may be selectively determined based upon one or more factors that can affect braking distance and driver reaction time for braking (paragraph[0120]))
As to claim 32, Gordon et al teaches the computer-implemented method of claim 1, wherein the information entry is a vehicle license plate number and matching the license plate .
				Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
				Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m. .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung	 can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664



/NANCY BITAR/Primary Examiner, Art Unit 2664                                                                                                                                                                                                        a